Date: April 16, 2014 To: All Canadian Securities Regulatory Authorities Subject: GREAT PANTHER SILVER LIMITED Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 16, 2014 Record Date for Voting (if applicable) : May 16, 2014 Beneficial Ownership Determination Date : May 16, 2014 Meeting Date : June 26, 2014 Meeting Location (if available) : Suite 800, 333 Seymour Street Vancouver, British Columbia, Canada V6B 5A6 Issuer sending proxy related materials directly to NOBO No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Not Applicable NAA for Registered Holders Yes Registered Holders Stratification Criteria: Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON 39115V101 CA39115V1013 Sincerely, Computershare Agent for GREAT PANTHER SILVER LIMITED
